Exhibit 10(b)(ii)

AMENDMENT TO THE SEVERANCE PROGRAM

FOR EXECUTIVE EMPLOYEES

The Potlatch Forest Products Corporation Severance Program for Executive
Employees, as amended and restated as of April 4, 2007 (the “Plan”), is hereby
further amended by amending and restating Section 5(a)(iv)(A) of the Plan to
read, in its entirety, as follows:

“(A) A material Reduction in Authority or Responsibility of the Eligible
Employee. Whether a Reduction in Authority or Responsibility of the Eligible
Employee is material shall be determined in accordance with the criteria set
forth in Section 2(s) in the definition of Reduction in Authority or
Responsibility; provided, however, that (i) a change in the Eligible Employee’s
reporting relationship to another executive who is within the same reporting
level, (ii) a reduction in the Eligible Employee’s business unit budget or a
reduction in the Eligible Employee’s business unit headcount or number of direct
reports, or (iii) a Reduction in Authority or Responsibility resulting from the
transactions contemplated by the Separation and Distribution Agreement to be
entered into by and between Potlatch Corporation and Clearwater Paper
Corporation in connection with the spin-off of Clearwater Paper Corporation, by
themselves, shall not constitute a material Reduction in Authority or
Responsibility, or”